Title: To Thomas Jefferson from Fulwar Skipwith, 15 January 1805
From: Skipwith, Fulwar
To: Jefferson, Thomas


                  
                     Dear  Sir 
                     
                     Paris. 15th. Jany. 1805
                  
                  I received by Genl. Armstrong the letter you have done me the favor to write in date of the 11th. of July last. The sentiments, which that letter expresses in support of the high character & personal independence of the General, I would at all times have been disposed to respect; but under existing circumstances, how much more consolatory to my feelings is it, to add that, after acquaintance & daily intercourse with him on matters of a public nature, I find those sentiments so perfectly correct, in as much as that he does not appear disposed to view my past transactions thro’ the optics of those few, who have sought in league to injure me, or to weigh my public conduct in future in any except his own scales, those of Justice & liberality.
                  The allusion, which your letter also conveys to a misunderstanding between our late Minister & myself & the assurances which follow, I have by your desire communicated to the late American Board. Each of its members, no less than myself, appears to be sufficiently governed by a sense of propriety, as well as by your own Individual wishes, to pursue, as far depends on him, the course most likely to reestablish harmony, and maintain the character & respect due to our Country; That allusion & those assurances, tho proceeding from the same source in your breast, which has every day of your life afforded some example or other of the bounty of your feelings towards our fellow men individually; yet, to me in particular they confer the pleasing perswasion of your wishing me personally well, & of your even deriving a sort of satisfaction, should my late conduct under the Convention prove irreproachable.
                  Being now withdrawn from the exercise of those duties under that Instrument, which in placing my conduct and opinions in opposition to the designs & interests of particular men, have drawn upon me much calumny & abuse, I shall endeavor soon to forget them, & also the injuries, which they may have done me; and next to the evidence of my own conscience, I shall consider myself happiest in convincing you thro the organ of our present Minister, that I am not undeserving of a portion of your confidence & esteem.
                  The Champagne I sent you was shipped in good season and I thought in good condition. I have been surprised and concerned at finding that so much of it had bursted. You have not mentioned receiving 100 Bottles of Burgundy, which I sent you afterwards thro’ our Consul at Havre.
                  I offer you, Sir, my most fervent wishes for a long continuation of uninterrupted health, & I beg you to accept assurances of my highest personal attatchment & respect
                  
                     Fulwar Skipwith 
                     
                  
                  
                     P.S. Poor old Latude, who passed more than a third of the last Century in dungeons & in Irons, & who I believe you knew, died about a month ago. Not long before his death he left with me two of his Books containing the memoirs of his captivity, & two prints of his picture, requesting that I should forward the whole to you, & that you should present one of each to the House of Representatives in Congress. I therefore avail myself of the opportunity offered me by M. Randolph of complying with one of the last & most earnest desires of that singular old man. It may be of Some importance to Humanity under our mildest & best of Governments, to know that there has existed a Government in the old World Equal to confining a man 35 years, without being regularly Judged & condemned, and, at the Same time, to behold the resemblance of the man, who was capable of undergoing such a punishment without any decay of either health or spirits.
                  
                  
                     F.S.
                  
               